DETAILED ACTION
Claims 1-18 are currently pending. Claims 1-18 are maintained in rejection despite Applicant’s amendments/arguments filed 02/16/2022. A response to Applicant’s arguments can be found at the end of this Office Action. This Office Action is final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rush et al. (US 4,327,415).
Referring to Claim 1: Rush discloses a train-mounted system for controlling braking operations of a train, the system comprising: 
one or more circuits (140) configured to: 
interface with a braking subsystem of the train (via 141) (Fig. 5); 
interface with a propulsion subsystem of the train (via 139) (Fig. 5); and 
enable automated and/or remote control of the braking subsystem of the train and the propulsion subsystem of the train (Col. 7, lines 22-32) by a central train control system that is deployed remote from and external to the train (Col. 4, lines 19-34) (Fig. 1), wherein: 
the controlling is based on at least one control input received from a central train control system (134) (Col. 7, lines 34-44); 
the controlling comprises activating or deactivating the braking system (e.g., Col. 14, lines 30-49); 
activating the braking system comprises use of one or more brake activation modes (133, 135, 149) (Fig. 5); and 
at least one brake activation mode (e.g., 149) comprises concurrently controlling both of the braking subsystem of the train and the propulsion subsystem of the train (e.g., Col. 14, lines 30-49).

Referring to Claim 2: Rush discloses a system, wherein the interfacing with the braking subsystem of the train and/or the propulsion subsystem of the train comprises use of a corresponding brake current loop (Fig. 7) and a corresponding propulsion current loop (Fig. 8) (Col. 3, lines 42-45).

Referring to Claim 3: Rush discloses a system, wherein the one or more circuits are configured to control the braking subsystem of the train and the propulsion subsystem by opening or closing one or both of the train brake current loop (Fig. 7) (Col. 11, lines 7-44) and the propulsion current loop (Fig. 8) (Col. 11, lines 45-68).

Referring to Claim 4: Rush discloses a system, wherein the one or more circuits are configured to open both of the train brake current loop (Fig. 7) and the propulsion current loop (Fig. 8) when initiating or executing at least one brake activation mode (e.g., “MCS handback”, see Col. 11, lines 24-32 and 60-65).

Referring to Claim 5: Rush discloses a system, wherein the one or more circuits are configured to close both of the train brake current loop (Fig. 7) and the propulsion current loop (Fig. 8) when enabling normal train operation (Col. 11, lines 20-24 and 52-57).

Referring to Claim 6: Rush discloses a system, wherein the one or more circuits comprise one or more relays for controlling signals in each of the brake current loop (Fig. 7) (Col. 11, lines 7-44) and the propulsion current loop (Fig. 8) (Col. 11, lines 45-68).

Referring to Claim 7: Rush discloses a system, wherein the one or more circuits are configured to monitor components and/or functions used in support of control of the braking subsystem of the train and the propulsion subsystem of the train (Col. 24, lines 47-52).

Referring to Claim 9: Rush discloses a system, wherein the one or more circuits are configured to support redundant verification (via 128, 142, 147) of the automated and/or remote control of one or both of the braking subsystem of the train (Fig. 5) (Col. 7, line 61 - Col. 8, line 13) and the propulsion subsystem of the train.

Referring to Claim 10: Rush discloses a system, wherein the one or more circuits are configured to enable bypassing the automated and/or remote control of the braking subsystem of the train and the propulsion subsystem of the train (Col. 1, lines 51-62).

Referring to Claim 11: Rush discloses a system, wherein the one or more circuits are configured to bypass control of the braking subsystem of the train and the propulsion subsystem of the train based on an input from a train operator (Col. 1, lines 51-62).

Referring to Claim 12: Rush discloses a system, wherein the one or more circuits comprise a bypass switch (706, 807) configured to bypass components of the system used to facilitate the automated and/or remote control of the braking subsystem of the train and the propulsion subsystem of the train (Col. 11, lines 7-68).

Referring to Claim 13: Rush discloses a system, wherein the one or more circuits are configured to override (via “fast shutdown 133”) the bypassing the automated and/or remote control of the braking subsystem of the train and the propulsion subsystem of the train based on one or more preset conditions (“overspeed”) (Col. 7, lines 38-44) (Fig. 5).

Referring to Claim 14: Rush discloses a system, wherein the one or more circuits are configured to monitor the bypassing the automated and/or remote control of the braking subsystem of the train and the propulsion subsystem of the train (Col. 1, lines 59-62).
	The recitation in Rush that “the operator is limited to a predetermined speed such as 20 KPH and responds to orders from the central control operator,” may be reasonably interpreted as a system “configured to monitor.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rush in view of Bergstein et al. (US 2010/0256843 A1).
Referring to Claim 8: Rush does not teach monitoring the braking and propulsion after powering off the system. However, Bergstein teaches a system for vital brake interface with real-time integrity monitoring, wherein “failure detection application 440 monitors the signal from sensors 514 and 523 to determine whether relays periodically become open in response to the turning off of the AC signals by train control processor 310 and train control processor 320.” (Para. [0152]) (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Rush to monitor the system using sensors to determine whether relays periodically become open in response to turning off the system, as taught by Bergstein, in order to alert operators and prevent malfunction due to unintentional opening of the relays. 

Referring to Claim 15: Rush does not specifically teach that the one or more circuits are configured to support self-testing of the system. However, Bergstein teaches a system for vital brake interface with real-time integrity monitoring, wherein failure detection processor 220 is used for testing the brake interface using current sensors 514 and 523 (Para. [0090], [0091] and [0107]) (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Rush to test the system using sensors, as taught by Bergstein, in order to determine whether the brake system is operating correctly and whether maintenance or repair is needed.

Referring to Claim 16: Rush does not specifically teach that the self-testing of the system comprises a comprehensive testing of all components and all functions of the system, the comprehensive testing being performed only when the train is not moving. However, Bergstein teaches a system for vital brake interface with real-time integrity monitoring, wherein “each of the four solid-state relays are tested without applying the brakes. Current sensors in both paths inform the processors as to the status of the relays in each path.” (Para. [0015]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Rush to perform self-testing of each of the relays at a time when the brakes are not applied, such as when the train is not moving, as taught by Bergstein, in order to determine whether the brake system is operating correctly and whether maintenance or repair is needed when the vehicle is stopped.

Referring to Claim 17: Rush does not specifically teach that the one or more circuits are configured to support periodic self-testing of the system, after successful completion of the comprehensive testing, the periodic self-testing comprising testing only some of the components and/or the functions of the system. However, Bergstein teaches a system for vital brake interface with real-time integrity monitoring, wherein “self tests periodically verify circuit operations to provide continuous monitoring of redundant braking and test signals without brake application.” (Para. [0020]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Rush to perform periodic self-testing of braking functions and test signals, as taught by Bergstein, in order to determine at regular intervals whether the brake system is operating correctly and whether maintenance or repair is needed.

Referring to Claim 18: Rush does not specifically teach performing at least one self-test of the system while the train is moving, the at least one self-test being configured to not interrupt or inhibit normal operation of the train, including operation of the braking subsystem of the train and the propulsion subsystem of the train. However, Bergstein teaches a system for vital brake interface with real-time integrity monitoring, wherein failure detection processor 220 is used for testing the brake interface and that “this method of testing can be performed during normal operation without actually applying the train brakes.” (Para. [0091]) (Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Rush to test the system during normal operation without interrupting braking or propulsion, as taught by Bergstein, in order to determine whether the brake system is operating correctly and whether maintenance or repair is needed without needing to stop the vehicle for testing.

Response to Arguments
Applicant argues that Rush rails to teach that the braking and propulsion subsystem are controlled by a central train control system deployed remote from and external to the train, as recited in amended claim 1. The Examiner responds that the amended limitations are anticipated by Rush because Rush teaches a central control system (10) that “supervises the schedule, spacing and routing of the individual trains” via stations (12), wayside equipment (14), and vehicle cars (18, 20, 22, 24) by controlling the braking and propulsion subsystems with the ATC train control modules (36) according to the schedule, spacing and routing dictated by the central control system (10) (Fig. 1) (Col. 4, lines 19-64). A more detailed description of this control system can be found in U.S. Pat. No. 4,208,717, as recited in column 4, lines 48-56.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617